Citation Nr: 0603381	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-12 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for burn scars of the 
medial thighs.

2.  Entitlement to service connection for hypertension to 
include as secondary to hearing loss.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, P. D., and M. A.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2005, the veteran testified 
at a Travel Board hearing before the undersigned.  

The issues of entitlement to service connection for 
hypertension and an increased rating for bilateral hearing 
loss which are being remanded, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Burn scars of the medial thighs are not attributable to 
service.  


CONCLUSION OF LAW

Burn scars of the medial thighs were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
June 2002 and September 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  At his Travel Board hearing, the 
veteran and his representative referred to missing VA 
records, however, it was clarified that these records 
pertained to the issues of service connection for 
hypertension and an increased rating for bilateral hearing 
loss only.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet App. 362, 368 (2005).  However, the veteran and other lay 
persons have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Likewise, his 
wife is competent to report what she has observed but she 
also does not have medical expertise.  Therefore, they cannot 
provide a competent opinion regarding diagnosis and 
causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

At his personal hearing and in written correspondence of 
record, the veteran indicated that during service, he went to 
open an oven door and a flames came out of the oven which 
went up over his legs and his waist, up to his ear.  The 
veteran related that he received burns on both sides of his 
legs and up around his waist area.  The veteran stated that 
he was left with a scar on his leg which was identified 
during service as being a birthmark.  His wife also stated 
the same with regard to the birthmark.  Currently, he 
reportedly does not receive treatment, but uses lotion.  

The service medical records do in fact document that the 
veteran was burned upon opening an oven door in January 1955.  
However, the records reflect that the areas in which the 
veteran sustained first degrees burns were limited to his 
left wrist and left neck/face.  There was no mention of any 
burns to the legs.  The subsequent October 1957 separation 
examination reveals no residuals of the burns.  A birthmark 
was noted to be located on the right thigh.  Although this 
was not previously noted on evaluation for entrance or 
reenlistment into service, the Board points out that the 
examiner stated that the abnormality was a birthmark, there 
was no indication whatsoever that it was a residual of the 
inservice burn incident.  

Following his discharge from service, the veteran was 
afforded a VA examination in January 1958.  His skin was 
normal on evaluation.  There is no post-service competent 
medical evidence that the veteran had any residual disability 
due to the inservice event when he was burned.  

In September 2002, in conjunction with his current claim, the 
veteran was afforded a VA examination.  At that time, he told 
the VA examiner that he had burn scars over his inner thighs.  
Physical examination revealed that the veteran had burn scars 
over the inner thighs.  The record does contain photographs 
of the claimed burn scars of the veteran's inner thighs.  The 
diagnosis was old burn scars of the inner thighs with mild 
disfigurement.  

The question remains as to whether currently diagnosed burn 
scars of the inner thighs were incurred during service.  The 
Board finds that the record shows that they were not.  In 
sum, the service medical records showed that the veteran 
suffered burns in an incident when he opened an oven door.  
However, the record does not reflect that he sustained burns 
to his inner thighs.  His contentions that he did suffer such 
burns are not supported by the contemporaneous documentary 
record.  The service medical records clearly recorded the 
areas of his body which were affected.  The legs were not so 
affected.  The contemporaneous records are competent medical 
evidence.  They are probative because they recorded the event 
and reflected the treatment rendered as well as the 
diagnoses.  Further, his post-service VA examination 
immediately after service revealed no abnormalities of the 
skin.  There were no residual burns of the inner thighs 
recorded on that examination.  The veteran's current 
statements are not credible because they are inconsistent 
with that competent and probative evidence.  Neither the 
veteran nor his wife are competent to state that the 
birthmark noted on his discharge examination was actually a 
residual of the burn incident particularly given the nature 
of the current scarring.  The October 1957 examination notes 
only a birthmark of the right thigh and the Board notes that 
recent photographs reveal extensive scarring of both of the 
veteran's thighs.  The discharge examination clearly stated 
that this skin abnormality was a birthmark, not a burn scar 
which is currently apparent on both thighs.  The veteran's 
statements are not supported in the record and are not 
probative.  

While the veteran currently has old burn scars of the inner 
thighs, the record does not reflect that this current 
disability is attributable to service.  The service medical 
records are devoid of inservice burns to the inner thighs.  
Rather, the service medical records show that this area was 
not affected.  Accordingly, service connection is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for burn scars of the medial thighs is 
denied.  


REMAND

At his personal hearing, the veteran indicated that he had 
received treatment for hearing loss and hypertension at the 
Oakland and Lafayette VA medical facilities.  These records 
have not been obtained.  He also stated that his hearing loss 
has worsened.  The veteran further asserted that his 
hypertension was caused by his hearing loss.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The VA medical records from the Oakland and 
Lafayette VA medical facilities should be obtained in 
compliance with VA's duty to assist.  

As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Thus, the veteran should be afforded a VA 
audiological examination to determine the current level of 
severity of his hearing loss.  

Since the veteran has also asserted that he has hypertension 
secondary to his hearing loss, the veteran should be sent a 
VCAA letter on that issue.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the issue of service connection for 
hypertension secondary to hearing loss.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Oakland 
and Lafayette VA medical facilities.  

3.  Schedule the veteran for a VA 
audiological examination to determine the 
current nature, extent, and manifestations of 
the veteran's hearing loss disability.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record to include the newly 
raised issue of service connection for 
hypertension secondary to hearing loss.  If 
any issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to any issue remaining on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


